per curiam:
El Ledo. Rafael Lugo Rodríguez fue nomi-nado por el Gobernador de Puerto Rico, y confirmado por el Senado de Puerto Rico, como Juez Municipal en 1980. Este se desempeñaba, al momento de los hechos que nos con-ciernen, como juez regular del Municipio de Guánica.
El 26 de diciembre de 1989 se sometió ante otro magis-trado, el Hon. Juez César D. Nazario Almodovar, un caso contra el Sr. Luis Mercado Negrón por alegada distribución de la droga narcótica conocida como cocaína. Este juez de-terminó causa probable y expidió una orden de arresto contra el referido acusado.
La Policía de Puerto Rico solicitó, tanto del Juez Rafael Lugo Rodríguez como del Juez César D. Nazario Almodo-var, que comparecieran a la División de Drogas y Narcóti-cos en San Germán en relación con el diligenciamiento de las órdenes de arresto que se efectuarían el día 28 de diciembre de 1989.
El Juez Lugo Rodríguez llegó, en dicho día, en primer lugar y comenzó a atender varios casos. El Juez Nazario Almodóvar dejó la redada en manos del Juez Lugo Rodrí-guez, quien redujo la fianza a varios de los acusados, entre ellos la de Luis Mercado Negrón. El Juez Lugo Rodríguez era vecino de éste y le conocía desde hacía ocho (8) años aproximadamente.
El 25 de abril de 1990 alegadamente se vio llegar al Juez Lugo Rodríguez al negocio “La lechonera”, en compa-ñía del acusado Luis Mercado Negrón. El caso contra esta persona se señaló para juicio el 10 de mayo de 1990, y fue suspendido para el 31 de mayo de ese mismo año. Después *553de haberse suspendido el caso, el Teniente Ismael González González, Director de la División de Drogas y Narcóticos de la Policía de San Germán, alegadamente observó que de la Sala del Juez Fernández, que estaba atendiendo el caso, salieron el acusado, su abogado y una serie de testigos, entre los que se encontraban la esposa e hijo del Juez Rafael Lugo Rodríguez. Cuando estas personas salieron al pa-sillo del tribunal, el Teniente González González pudo ob-servar que estas personas comenzaron a dialogar con Edgar Nieves Galindo, confidente que presenció la alegada transacción de drogas entre el acusado Luis Mercado Ne-grón y el agente encubierto, Luis A. Guilloty Ramos.
El referido oficial policiaco alegadamente pudo observar, además, que el Juez Rafael Lugo Rodríguez se acercó a estas personas y comenzó a hablar con el abogado del acu-sado y con el confidente, Edgar Nieves Galindo. Al cabo de unos minutos, el Juez Lugo Rodríguez se fue a su oficina; en seguida bajaron y entraron a ésta el abogado y Nieves Galindo. Mientras esto ocurría, el acusado Mercado Ne-grón se mantenía cerca de la entrada de dicha oficina.
Ese mismo día, el Fiscal Velázquez Flores alegadamente recibió una llamada del Juez Lugo Rodríguez, quien le pi-dió que pasara por su oficina, ya que era urgente que le tomara una declaración jurada a un testigo. El fiscal Veláz-quez Flores acudió a la oficina del Juez Lugo Rodríguez, y allí alegadamente se encontró con éste, con el abogado del acusado Luis Mercado Negrón y con el confidente Nieves Galindo y su abogado.
El Juez Lugo Rodríguez alegadamente solicitó del Fiscal que le tomara declaración jurada al señor Nieves Galindo. Luego de expresar el Juez Lugo Rodríguez que él no tenía nada que ver con eso, se marchó de su oficina, dejando al Fiscal Velázquez Flores con el confidente y los abogados. Nieves Galindo declaró ante el Fiscal que el caso contra *554Luis Mercado Negrón había sido fabricado, cambiando así la declaración jurada que había prestado previamente.
El entonces Juez Administrador del Tribunal Superior, Sala de Mayagüez, Ledo. Rubén Fernández Vázquez, remi-tió el asunto a la Oficina de Administración de los Tribunales. Se refirió el caso a la atención de la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces.
Habiéndose determinado causa probable por la Comisio-nada Asociada, Leda. Enid Martínez Moya, el Procurador General de Puerto Rico radicó ante la referida Comisión la correspondiente “querella” contra el Juez Rafael Lugo Rodríguez. A éste se le formularon cargos por violación de los Cánones I, II, XI, XII, XVI, XXI, XXIII, XXIV y XXVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A, solicitándose como san-ción disciplinaria la destitución del cargo de Juez Municipal que ostentaba, o cualquier otra sanción que la Comi-sión de Disciplina estimara conveniente.
Durante la realización de ciertos trámites, previos a la contestación de la querella, venció el término de nombra-miento del Juez Rafael Lugo Rodríguez y éste no fue reno-minado, por lo que dejó de formar parte de la Judicatura.
En la contestación a la querella, el ex Juez Lugo Rodrí-guez negó todos los cargos y, además, solicitó la desestima-ción y archivo de la misma. Alegó que, conforme a la Regla 37 de Procedimiento para Acciones Disciplinarias y de Se-paración del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XV-A, la renuncia o termi-nación de la función judicial convierte el proceso en acadé-mico, pues ninguno de los cargos imputan la comisión de delito ni pueden considerarse causa para desaforo o sus-pensión de la abogacía.
Mediante resolución, de fecha 31 de octubre de 1994, la mencionada Comisión de Disciplina acogió el plantea-miento desestimatorio del ex Juez Lugo Rodríguez y, en su *555consecuencia, acordó “recomendar al Juez Presidente, y al Tribunal [Supremo de Puerto Rico], la desestimación y ar-chivo de la querella” radicada contra dicha persona. Me-diante escrito, de fecha 22 de noviembre de 1994, el Procu-rador General de Puerto Rico reaccionó a la resolución emitida por la referida Comisión de Disciplina. En la misma sostuvo que la recomendación de la Comisión es una correcta, razón por la cual solicitó de este Tribunal que “archive la queja a tenor con lo dispuesto por la Comisión, sujeto a que el Ledo. Rafael Lugo Rodríguez sea nombrado nuevamente a ocupar un cargo judicial. De verificarse su nombramiento judicial se volverían a activar los cargos”.
1 — 1
La citada Regla 37, ante, establece, en su primer párrafo, que:
Si la querella alega conducta constitutiva de delito, negligen-cia en el desempeño de sus funciones o violación a los Cánones de Etica Judicial o del Código de Etica Profesional, la presen-tación por el juez de la renuncia al cargo no impedirá que con-tinúe el procedimiento disciplinario en su contra si la natura-leza de la conducta imputada puede dar lugar a su desaforo o suspensión de la abogacía. (Enfasis suplido.)(1)
Como podemos notar, conforme las expresas disposicio-nes de la antes transcrita disposición reglamentaria, el he-cho de que un miembro de la Judicatura puertorriqueña, contra quien se ha radicado una querella por violación a los cánones de ética judicial, cese en su cargo —por razón de renuncia— no impide que continúe el procedimiento dis-ciplinario en su contra si la naturaleza de la conducta im-putada puede dar lugar a su desaforo o suspensión de la abogacía.
En el presente caso, no obstante el querellado haber ce-sado en su cargo de juez, el cese ocurrido no fue por razón *556de renuncia al cargo, sino por haber vencido el término para el cual había sido designado y no haber sido renomi-nado como juez por el Gobernador de Puerto Rico. Debe-mos, en consecuencia, determinar si esta situación debe ser equiparada al cese debido a renuncia.
No encontramos razón alguna jurídica válida por la cual las dos situaciones mencionadas no deban ser tratadas de forma similar. Esto es, en ninguna de estas dos situaciones el caso se convierte en académico; ello siempre que, repetimos, la naturaleza de la conducta imputada pueda dar lugar a su desaforo o suspensión de la abogacía. A esos efectos, conviene recordar que hemos resuelto que se puede separar, o suspender, del ejercicio de la profesión de abogado a un ex juez que incurrió, en momentos en que actuaba como tal, en conducta impropia o inmoral. In re Liceaga, 82 D.P.R. 252, 257 (1961).
La conducta que se le imputa al hoy Ledo. Rafael Lugo Rodríguez, mientras se desempeñaba como juez municipal, es una que a nuestro juicio, de ser probada la misma, podría considerarse violatoria de las disposiciones del Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. EX, el cual establece, en lo pertinente, que el abogado “deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia”. (Énfasis suplido.)
Somos del criterio que un juez, que alegadamente le rebaja la fianza a un acusado que era su vecino; posteriormente asiste con éste a un establecimiento público; recibe en su oficina al confidente que participó en el caso de dicho acusado; y, posteriormente, requiere del fiscal del caso que comparezca a su oficina con el propósito de que este funcionario le tome una declaración a dicho confidente en que éste ahora sostiene que el caso contra el acusado *557era fabricado, ciertamente no le hace honor a la profesión de ahogado e incurre, cuando menos, en la apariencia de conducta profesional impropia.
En vista a esa situación, somos del criterio que el caso no se ha convertido en académico y que resulta procedente que se continúe adelante con los procedimientos disciplina-rios contra el hoy abogado Rafael Lugo Rodríguez. A esos efectos, tenemos dos opciones: podríamos referir el asunto, nuevamente, a la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces o podríamos designar un Comisionado Especial para que presida los procedimientos disciplinarios, funcionario ante el cual el Procurador General de Puerto Rico sostendrá la querella, luego de radicar la correspondiente querella enmendada contra el abogado Lugo Rodríguez por conducta violatoria de las disposiciones del antes mencionado Canon 38 de los de Ética Profesional. Favorecemos esta segunda alternativa. Así lo decretamos.

Se dictará sentencia de conformidad.


 Esta disposición reglamentaria fue enmendada el 14 de julio de 1995.